DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Ju et al (US 20130274394) in view of Ishida et al (Structural Gradient in the Silane Coupling Agent Layers and its Influence on the Mechanical and Physical Properties of Composites, Department of Macromolecular Science Case Western Reserve University, pages 1-39), necessitated by Amendment.
Ju discloses a method of preparing a transparent polyimide film, comprising the steps of copolymerizing an aromatic dianhydride and an aromatic diamine to obtain polyamic acid; and casting the polyamic acid on a support to imidize the polyamic acid, wherein the method further comprises the step of introducing a silane additive before or after obtaining the polyamic acid (see claim 1).
In particular, the additive can be represented by polyphenylsilsesquioxane, tetramethoxy silane, tetraethoxy silane, tetrabutoxy silane, 3-aminopropyl triethoxy silane, and 3-aminopropyl trimethoxy silane (see claim 2).
Specifically, Ju teaches a process, which includes dissolution of 0.2 mol of bistrifluoromethyl benzidine (TFDB), meeting the limitations of claim 9) and polyphenylsilsesquioxane in N, N-dimethylacetamide (DMAC) at 25 C to obtain a homogenous solution.
Subsequently, 0.08 mol of biphenyltetracarboxylic dianhydride (BPDA) was added to this solution, and then stirred for 3 hours at 25°C to completely dissolve the BPDA. Then 0.12 mol of 2.2-bis(3,4- dicarboxyphenyl)hexafluoropropane dianhydride (6FDA), was added to the solution to obtain a polyamic acid solution (meeting the limitations of claims 10 and 16), which was stirred at room temperature for 8 hours (see Example 1 at 0049), meeting the corresponding limitation of claim 11.
In reference to claims 14 and 15, two diamines/dianhydride used at ratio 1:1 (see Example 7 and 8 at 0068, 0071 and Table 1 at 0088).
Ju fails to teach glass support in his examples.
However, the reference teaches glass support among others (see 0035).
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990), see also MPEP 2131.02
Therefore, it would have been obvious to a person of ordinary skill sin the art to use glass support in Ju’s process, since it clearly named in the reference.
Regarding claim 11-13, Ju teaches i) stepwise dianhydride addition (see Example 1 at 0049), ii) filtering the polyamic acid (see Example 7 at 0069) and iii) drying and thermal imidization step.
In reference to iii), Then, Ju teaches that the cast polyamic acid solution is heated to 100-180° C to partially cure and dry the polyamic acid solution, thus separating a gelled polyamic acid film from the support. The heating takes place for 1 min-8 hours timeframe (see 0041) Then, the gelled polyamic acid film is fixed on a frame and underwent the thermal imidization at 200-400°C (see 0035).
Regarding i) and ii), even though Ju teaches all steps claimed, the reference fails to teach a number of dianhydride portions added and the filter characteristics.
In reference to i), according to MPEP 2144.04 (IV, C) changes in sequence of adding Ingredients is unpatentable without showing unexpected results. See In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.), Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)
Regarding filtration, in the instant case substitution of equivalent methods requires no express motivation, as long as the prior art recognizes equivalency, In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. V. Linde Air products Co. 85 USPQ, 328 (USSC 1950).
 Therefore, it would have been obvious to a person of ordinary skill sin the art to use Ju’s sequence of adding Ingredients and filtering procedures, since they are analogous to the claimed steps, unless unexpected results are demonstrated.
Ju fails to teach a new limitation regarding a chemical bond between polyimide and substrate provided by silane coupling agent.
Ishida teaches number of compositions comprising a polymeric  film coupled  to different solid supports by silane.
In particular, the reference discloses a polyimide film chemically coupled by silane with silicon wafer support.  Ishida teaches the silane coupling increases interpenetration (adhesiveness) between polyimide film and a solid support (see page 25 and Figure 19).
Ishida discloses that the polymer-solid surface effect above provided by coupling silane also applicable for glass support. Specifically, Ishida discloses an improvement of interfacial shear strength of the entire composition(see pages 2, 24  and Figure 8). 
Therefore, it would have been obvious to  a person of ordinary skill sin the art to use silane coupling agent in polyimide-glass support compositions in order to  improve its interfacial shear strength.

Response to Arguments
Applicant’s arguments with respect to claims 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765